Citation Nr: 0830903	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO. 06-27 240	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	William O. Purcell, Attorney 
At Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty service from August 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania. Jurisdiction over the 
case was subsequently returned to the RO in New York, New 
York.

The veteran testified at a videoconference hearing before a 
Veterans Law Judge in May 2007. In October 2007, the Board 
denied service connection for a low back disability, 
bilateral hearing loss, tinnitus and PTSD. 

In January 2008, the veteran's representative filed a motion 
for reconsideration with the Board of its October 2007 
decision. See 38 C.F.R. § 20.1001 (2007). In June 2008, the 
Board granted the veteran's motion for reconsideration of 
that portion of the Board's decision which denied service 
connection for PTSD in October 2007. 38 U.S.C.A. § 7103(b) 
(West 2002). 

The undersigned Veterans Law Judges have been designated as 
the reconsideration panel. The decision rendered herein by 
the reconsideration panel replaces the October 2007 Board 
decision to the extent that it denied service connection for 
PTSD, and now constitutes the final decision of the Board as 
to the reconsidered issue. See 38 C.F.R. § 20.1100 (2007).


FINDING OF FACT

The veteran has a current diagnosis of PTSD based on a 
verified in-service stressor.




CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has PTSD as a result of various 
incidents while he served with the U.S. Army at Tuy Hoa Air 
Base in Vietnam, during the Vietnam War. Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
weight of such evidence is in approximate balance and the 
claim will be granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d). 


Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV). 

The veteran has been diagnosed as having PTSD. In order to 
establish service connection for PTSD, however, the diagnosis 
must be based upon participation in combat with the enemy, 
POW experiences, or a verified in-service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. Mere service in a combat area or combat zone 
does not in itself lead to the conclusion that an individual 
engaged in combat. VAOPGCPREC 12-99 (October 18, 1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the fact that a 
veteran was stationed in a unit that was present while 
attacks occurred would strongly suggest that he was, in fact, 
exposed to the attacks. In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally. See Pentecost v. Principi, 16 Vet. App. 124 
(2002). The Court has also held that although a noncombat 
veteran's testimony alone is insufficient proof of a 
stressor, there need not be corroboration of every detail. 
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).

A December 2007 letter from the Director, Joint Services 
Records Research Center (JSRRC) indicates that military 
records show that Tuy Hoa Air Base received mortar rounds in 
November 1969, May 1970 and July 1970. The veteran's service 
treatment records show that he was treated at the U.S. Air 
Force Dispensary at Tuy Hoa Air Base in November 1969 and 
April 1970. The records also show that the veteran received 
immunizations in March 1970 and July 1970 at the "31st USAF 
DISP., RVN", which records show was located at Tuy Hoa Air 
Base. Finally, the veteran's service medical records indicate 
that he received dental treatment at Tuy Hoa Air Base in 
February, March, and May 1970.

Although there is no independent corroboration of the 
veteran's presence on Tuy Hoa Air Base on the actual dates of 
the documented mortar attacks, the Board finds that the 
evidence suggests the veteran was indeed stationed at Tuy Hoa 
Air Base during the time period when it received mortar 
attacks. After resolving any benefit of the doubt in favor of 
the veteran under the provisions of 38 U.S.C.A. § 5107(b), 
the Board finds that there is independent evidence of the 
veteran's presence with his unit during a time when it was 
under enemy attack.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 





With resolution of the benefit of the doubt in the veteran's 
favor, the medical evidence demonstrates a diagnosis of PTSD 
related to traumatic experiences in Vietnam that have been 
sufficiently and independently verified. 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry. The RO will 
assign an appropriate disability rating an effective date for 
the grant of service connection, and will advise the veteran 
of the applicable laws and regulations pertaining to these 
matters. Dingess v. Nicholson, 19 Vet. App. 473 (2006).



ORDER

Service connection for post-traumatic stress disorder is 
granted. 




		   	
	VITO A. CLEMENTI	JEFFREY D. PARKER
	                Veterans Law Judge                              
Acting Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals




	                        
__________________________________________
CHERYL L. MASON
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


